Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of CBS Corporation of our report dated February 14, 2014, except with respect to our opinion on the consolidated financial statements insofar as it relates tothe effects of the discontinued operations presentation of Outdoor Americasdiscussedin Note 3, as to which the date is August 8, 2014 relating to the consolidated financial statements, financial statement schedule, and the effectiveness of internal control over financial reporting, which appears in CBS Corporation’s Current Report on Form 8-Kdated August 8, 2014. We also consent to the reference to us under the headings “Experts”. /s/PricewaterhouseCoopers LLP New York, New York November 6, 2014
